Citation Nr: 0937650	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-36 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  This decision was issued to the 
Veteran and his service representative in August 2003.  A 
Travel Board hearing was held in January 2007in front of a 
Veterans Law Judge who subsequently retired from the Board.  
The Veteran was provided another Travel Board hearing which 
was held at the RO in August 2009.

The Veteran contends that in-service herbicide exposure while 
on active service caused his subsequently diagnosed diabetes 
mellitus.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), reversing a Board 
decision which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with Haas and appealed to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  

In May 2008, the Federal Circuit reversed the Court's earlier 
decision in Haas and found that VA's requirement that a 
claimant have been present within the land borders of Vietnam 
to obtain the benefit of the presumption of herbicide 
exposure was a permissible interpretation of the governing 
statute and its implementing regulation.  Haas v. Peake, 525 
F.3d. 1168 (Fed.Cir.2008) cert. denied 129 S. Ct. 1002 
(2009).  VA's Office of General Counsel advised the Board 
that, because the Court concluded in Ribaudo v. Nicholson, 
21 Vet. App. 137, 146-47 (2007), that all claims at VA 
subject to the original Haas stay will remain stayed until 
mandate issues in the Federal Circuit's decision in Haas, 
such claims should not be adjudicated until mandate issues at 
the Federal Circuit.  Accordingly, the Veteran's claim of 
service connection for diabetes mellitus as due to herbicide 
exposure was stayed in May 2007 and he was notified of the 
Haas stay that same month.  Because VA's Office of General 
Counsel recently advised the Board that, as the Haas 
litigation has concluded, VA may proceed to adjudicate claims 
previously subject to the Haas stay, the Board will proceed 
to adjudicate this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service personnel records do not show that 
his service included in-country duty or visitation in 
Vietnam.

3.  The Veteran's diabetes mellitus, which first manifested 
many years after service, was not incurred in service and was 
not caused by claimed in-service herbicide exposure.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in active service, 
including as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in June 2003, March 2004, and May 2009, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his diabetes mellitus to 
active service, evidence documenting his claimed in-country 
service in Vietnam, and noted other types of evidence the 
Veteran could submit in support of his claim.  The Veteran 
also was informed of when and where to send the evidence.  
After consideration of the contents of these letters, the 
Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for diabetes 
mellitus, including as secondary to herbicide exposure.  
Thus, any failure to develop this claim under the VCAA cannot 
be considered prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has 
had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Additional notice of the five elements of a service-
connection claim was provided in May and June 2006 and in the 
May 2009 VCAA notice letter, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that, except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim, (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
appellant's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file.  

In testimony at the Veteran's August 2009 Travel Board 
hearing, his service representative contended that deck logs 
from U.S.S. NAVASOTA corroborated the Veteran's contention 
that he served in-country in Vietnam.  As will be explained 
below, however, the Federal Circuit held in Haas v. Peake, 
525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002, 
that such service does not constitute service in Vietnam for 
VA purposes.  The RO also has obtained the Veteran's service 
personnel records in attempt to corroborate his assertion of 
in-country service in Vietnam.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As will be 
explained below, because there is no evidence of in-service 
herbicide exposure, no examination is necessary.  In summary, 
VA has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that he was exposed to herbicides during 
active service on board U.S.S. NAVASOTA when this ship 
participated in refueling operations off the coast of Vietnam 
and near the mouth of the Mekong River.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including diabetes mellitus, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Diabetes mellitus 
is among the diseases listed in § 3.309 for which presumptive 
service connection is available based on in-service herbicide 
exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that clinical 
evaluation was normal at his enlistment physical examination 
in February 1971.  The Veteran's urinalysis was negative for 
albumin and sugar.  He denied any relevant medical history.  
The Veteran was not treated for diabetes mellitus during 
active service.  The Veteran's medical history, clinical 
evaluation, and urinalysis were unchanged at his separation 
physical examination in August 1972.

In July 2003, NPRC notified VA that it was unable to 
determine whether the Veteran had in-country service in 
Vietnam.  NPRC indicated that the Veteran served aboard 
U.S.S. NAVASOTA (AO-106) which was in the official waters of 
the Republic of Vietnam between September 1971 and March 
1972.

The Veteran's enlisted performance record for the period from 
September 1971 through March 1972 indicates that the Veteran 
was "a constant problem" for his shipmates.  The Veteran 
received two separate non-judicial punishments from his 
commanding officer aboard U.S.S. NAVASOTA for being absent 
from his place of duty, disrespectful towards a superior 
petty officer, and failing to obey a lawful order during this 
period.  The Veteran's DD Form 214 shows that he was 
discharged under honorable conditions.  He was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal w/60 
Device.

The post-service medical evidence shows that, on private 
outpatient treatment with Peter Lautenbach, D.O., in February 
1996, the Veteran's complaints included polyuria, polydipsia, 
and polyphagia.  It was noted that the Veteran had insulin-
dependent diabetes mellitus.  It also was noted that, about a 
year earlier, the Veteran had begun having fatigue, 
tiredness, and excessive thirst and urination.  The Veteran 
denied any visual blurring or numbness or tingling of his 
extremities.  Urinalysis showed a large amount of glucose.  
Finger-stick testing showed two-and-a-half hours post-
prandial sugar at 312.  The assessment included probable new 
onset non-insulin dependent diabetes mellitus (NIDDM).

In March 1996, the Veteran reported that, although he felt 
"much more energetic, he still feels a little bit tired.  
His excessive thirst and excessive urination are gone.  He 
has no other new complaints and feels he is doing well."  
Dr. Lautenbach noted that a review of the Veteran's sugar log 
showed "a lot of acceptable sugars" which ranged between 90 
and over 200.  The assessment was new NIDDM.

In May 1996, the Veteran complained that he felt weak, tired, 
"run down and washed out" in the previous week or so.  He 
denied any fever or chills.  Dr. Lautenbach noted that the 
Veteran's sugars had been running under 150 "and down as far 
as 80 or 90."  The assessment was unchanged.

In June 1996, the Veteran complained of intermittent blurred 
vision and puffiness around his eyes.  He also complained of 
feeling fatigued, weak and tired "all the time."  
Dr. Lautenbach noted that the Veteran's sugars were "in the 
80 to 120 range."  Urinalysis was clear.  The assessment 
included NIDDM.

In August 1997, the Veteran reported that his sugars were in 
the "low 100's."  His history included non-insulin 
dependent diabetes mellitus.  The assessment was unchanged.

In August 1998, the Veteran complained of feeling 
lightheaded, dizzy, and fatigued.  He reported that these 
symptoms had persisted for several days, accompanied by 
fatigue and sporadic numbness of the left upper extremity.  
He denied any weakness, diplopia, or acute change in visual 
acuity.  The Veteran also reported that his blood sugars had 
been high (above 200) for that time period.  His morning 
post-prandial blood sugar had been 242.  The assessment 
included NIDDM.

In June 1999, the Veteran complained of polyuria, polydipsia, 
polyphagia, fatigue, and not sleeping well.  It was noted 
that, although the Veteran continued to take Glucophage for 
his NIDDM, he was "not following diabetic recommendations."  
The Veteran admitted that he was not compliant with his diet.  
He also stated that his sugars were in the high 200's.  His 
history included type II diabetes mellitus.  The assessment 
included poorly controlled type II diabetes mellitus.

In July 1999, the Veteran reported that his sugars continued 
to run in the 200s and he felt very weak, tired, run down, 
and had a lack of energy.  It was noted that he still had 
symptoms of polyuria and poly dips.  It was noted that the 
Veteran's Glucophage prescription had been renewed but he was 
not compliant with his diet.  The assessment included type II 
diabetes mellitus, not well controlled, with HG A1C at 12.2.

In September 1999, Dr. Lautenbach noted that the Veteran 
remained on Glucotrol and Glucophage.  The Veteran reported 
that his sugars were stable but did not have any numbers to 
present to Dr. Lautenbach.  The assessment was type II 
diabetes mellitus.

In February 2002, the Veteran complained of diabetes 
mellitus.  It was noted that his sugars were running in the 
200's and occasionally reached 300.  The Veteran reported 
that he felt better although he was under a lot stress due to 
his job and financial pressures.  The assessment included 
type II diabetes mellitus.

In July 2002, no relevant complaints were noted.  It was 
noted that the Veteran was on insulin 70/30 35 units twice 
daily.  The Veteran's sugars were as high as 300 but usually 
between 100's and 200.  The assessment included type II 
diabetes mellitus.

In a July 2003 statement, the Veteran contended that his duty 
station in Vietnam had been at the mouth of the Mekong River 
where his ship refueled PT boats and riverine craft.  The 
Veteran contended that this established that he had served 
"within the geographical limits of the Republic of Vietnam 
and was obviously exposed to Agent Orange."

In statements on his March 2004 notice of disagreement and 
his October 2004 substantive appeal (VA Form 9), the Veteran 
contended that he had served aboard U.S.S. NAVASOTA while it 
was stationed at the mouths of the Saigon and Mekong rivers 
refueling and re-supplying swift boats which worked these 
rivers.  He also contended that, while his duty station was 
not technically "ashore," the banks of the river were on 
either side of the ship and wind drift of Agent Orange 
covered it and the personnel aboard it.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
diabetes mellitus, including as secondary to herbicide 
exposure.  Initially, the Board notes that the Veteran's 
service personnel records do not show that he had in-country 
service in Vietnam such that in-service herbicide exposure 
cannot be presumed and diabetes mellitus could not be related 
to active service on a presumptive service connection basis.  
See 38 C.F.R. §§ 3.307, 3.309.  The Board acknowledges that 
the Veteran's service personnel records show that he served 
on the U.S.S. NAVASOTA while this ship was in the official 
waters offshore of the Republic of Vietnam between September 
1971 and March 1972.  Unfortunately, however, there is no 
evidence that the U.S.S. NAVASOTA ever entered "brown 
water."  Further, there is no evidence in these records that 
the conditions of the Veteran's active service on board the 
U.S.S. NAVASOTA "involved duty or visitation in the Republic 
of Vietnam."  The Veteran has maintained that, although he 
did not set foot in Vietnam while on board U.S.S. NAVASOTA, 
this ship was close enough to the shoreline while conducting 
refueling and re-supply operations that he was exposed to 
wind drift containing Agent Orange.  Despite the Veteran's 
assertions, his active service does not meet the regulatory 
definition of in-country service in Vietnam found in 
38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal 
Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 
(Fed.Cir.2008) cert. denied 129 S. Ct. 1002 (2009).  Because 
the Veteran's active service did not involve duty or 
visitation in Vietnam, his in-service herbicide exposure 
cannot be presumed.  Absent evidence of in-service herbicide 
exposure, the presumption of service connection for diseases 
(including diabetes mellitus) based on herbicide exposure is 
not applicable.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran also is not entitled to service connection for 
diabetes mellitus on a direct service connection basis.  The 
Board acknowledges that the Veteran had active service in 
Vietnam.  The Veteran's service treatment records show, 
however, that he did not have diabetes mellitus during active 
service.  It appears that the Veteran first was shown to have 
diabetes mellitus in March 1996, or almost 24 years after his 
service separation in August 1972, and that his current 
diabetes mellitus is controlled with medication.  Thus, the 
Board finds that service connection for diabetes mellitus on 
a direct service connection basis also is not warranted.  As 
the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


